Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 21 February 2022 with acknowledgement of an original application filed on 18 March 2020.

1.	Claims 1-13 are pending; claims 1, 5, 6, 7, 11, and 12 are independent claims.  


Title

2.	The amendment to the Title filed 02/21/2022 has been reviewed and accepted.  




Response to Arguments

3.	Applicant’s arguments filed 21 February 2022 have been fully considered and they are persuasive.
4.	Applicant’s arguments and amendments to claims 1-13 are sufficient to overcome the 35 USC 101 rejections of claims 1-13, rejections set forth in previous office action.  Therefore the rejections are withdrawn.


Response to Amendments

5.	Applicants amendment to claim 13 are sufficient to overcome the Claim Objection set forth in previous office action.  Therefore objection is withdrawn.
6.	Applicants amendments to claims 1, 2 7, and 8 are sufficient to overcome the 35 USC 112 rejection of claims 2 and 8, 1 and 7, rejections set forth in previous office action.  Therefore the rejections are withdrawn. 


Allowable Subject Matter
Claims 1-13 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: Stefano et al. discloses a method of concealing access patterns to data storage, such as within servers of a cloud computing environment, client preforms a read and write operation to the server upon every data request with a dummy read operation in case if a cache hit.    
Stefano et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

“an input circuitry configured to receive a secret text sequence and a secret text of a read position as input;
a vector creating circuitry configured to create a secret text vector by using the secret text sequence received by the input circuitry and the secret text of a read position;
a compression computing circuitry configured to repeat generation of a new secret text sequence in which an inner product of a vector expressing the read position and a vector on of the secret text sequence created by the vector generating circuitry until a number of elements of the new secret text sequence becomes one; and
a reading circuitry configured to output a secret text sequence having the one element number created by the compression computing circuitry as a secret text at the read position” as recited in claim 1 and 

“an input circuitry configured to receive a secret text sequence and a secret text of a read position as input;
a vector creating circuitry configured to create a secret text vector by using the secret text sequence received by the input circuitry and the secret text of a read position;
a compression computing circuitry configured to repeat generation of a new secret text sequence in which an inner product of a vector expressing the read position and a vector on of the secret text sequence created by the vector generating circuitry until a number of elements of the new secret text sequence becomes one; and
a reading circuitry configured to output a secret text sequence having the one element number created by the compression computing circuitry as a secret text at the read position;
wherein n and k are set as integers equal to or greater than 2, and j is set as each integer equal to or greater than 1 and equal to or less than k,
the input circuitry configured to receives the received secret text sequence received and the secret text of a read position as a secret text sequence [ao] = ([ao[Ol]], [ao[1]]. .... [aofn-1]) having a size n and a secret text [x] of a read position x as input;
the reading circuitry is configured to outputs a secret text [ao[x]] which is an x-th element of the secret text sequence [ao],
the vector creating circuitry is configured to creates a secret text vector [vj] using the secret text [x] for each integer j,
the compression computing circuitry is configured to creates a secret text sequence [aj] using a secret text sequence [aj-1] and a secret text vector [vj] for each integer j, and
the reading circuitry is configured to output the secret text sequence having the one element number as a secret text sequence [a] having the one element number as the secret text [ao[x]] which is an x-th element of the secret text sequence [ao],
wherein m1, M2, ..., M_ are set as natural numbers satisfying n < m1, X m2 ... X Mk,
nj is set as an integer defined with the following formula, and i is set as each integer equal to or greater than 0 and less than nj: 
nj = [n/m1xm2x…xmj], and
creates the secret text vector [bj, i] in which [bj,i] = ([aj-1[mji+0]], [aj-1[mji+1]], … [aj-1[mji+mj-1]]), and when ^ >= |aj-1|, [aj-i[^]] = 0 for each integer I,
wherein the secret text sequence [ao] and the secret text [x] are concealed through secret sharing in which, among shares obtained by dividing a plain text into s pieces, if arbitrary t shares are collected, the plain text can be reconstructed, while any information regarding the plain text cannot be obtained from less than t shares, where t is set as an integer equal to or greater than 1, s = 2t-1, and
k, m; G = 1, 2, ..., k) are defined with the following formula:
	k= Is-1/t-1I, mi=[n^1/k]” as recited in claim 5 and 


“receiving, by an input circuitry, a secret text sequence and a secret text of a read position as input; 
creating, by a vector creating circuitry, a secret text vector by using the secret text sequence received by the input circuitry and the secret text of a read position;
repeating, by a compression computing circuitry, generation of a new secret text sequence in which an inner product of a vector expressing the read position and a vector of the secret text sequence created by the vector generating circuitry until a number of elements of the new secret text sequence becomes one; 
outputting by a reading circuitry, a secret text sequence having the one element number created by the compression computing circuitry as a secret text at the read position” as recited in claim 6 and 

“an input circuitry configured to receive a secret text sequence, a secret text of a write address, and a secret text of a value to be written as input:
an address decomposing circuitry configured to create an anonymous vector representing the writing of the value indicated by the secret text of the write address to the write address;
a vector creating circuitry configured to select an element from the secret text vector and create a vector representing the write address and a vector representing the write value;
a writing circuitry configured to add an inner product of a vector expressing the write address and a vector expressing the value to be written to the secret text sequence” recited in claim 7 and 

“an input circuitry configured to receive a secret text sequence, a secret text of a write address, and a secret text of a value to be written as input;
an address decomposing circuitry configured to create an anonymous vector representing the writing of the value indicated by the secret text of the write address to the write address;
a vector creating circuitry configured to select an element from the secret text vector and create a vector representing the write address and a vector representing the write value;
a writing circuitry configured to add an inner product of a vector expressing the write address and a vector expressing the value to be written to the secret text sequence,
wherein n and m are set as integers equal to or greater than 2,1 is set as each integer equal to or greater than 0 and less than m, and j is set as each integer equal to or greater than 0 and less than n,
the input circuitry 1s configured to receives the received secret text sequence received and the secret text of a read position as a secret text sequence [a] = ({a[O]]. [a[1]]. .... [a{n-1]) having a size n, a secret text [xj] of a write address x; and a secret text [yi] of a value to be written yi as input;
the address decomposing circuitry is configured to creates a secret text vector [wi] which expresses a write address x; of the value yi for each integer 1,
the vector creating circuitry is configured to select an element from the secret text vector [wi] and create secret text vectors [uj] and [vj] for each integer j, and
the writing circuity is configured to add the inner product of a vector expressing the write address and the vector expressing the value to be written to the secret text sequence by adding
an inner product of the secret text vector [uj] and the secret text vector [v;] for each integer j to the secret text [a[j|] which is a j-th element of the secret text sequence [a],
wherein the processing circuitry
concatenates secret text vectors [p;] and [q;] in which, when n2^1+^2 = xi, pi[^1]qi[^2]
becomes [y;] and otherwise becomes zero, to create the secret text vector [w;| while n1
and n2 are set as natural numbers satisfying n1n2 >= n, and 
and
creates the secret text vectors [uj] and [vj] as in the following formula:
[uj[i]] = [pi[^1]],
[vj[i]] = [qi[^2]]
where i is set as each integer equal to or greater than 0 and less than m, j is set as each
integer equal to or greater than 0 and less than n, and ^1 and ^2 are set as in the
following formula:
^1 = Ii/n2I,
^2 = j mod n2,
wherein the secret text sequence [a], the secret text [x;| and the secret text [y;| are concealed through secret sharing in which t is set as an integer equal to or greater than 1, s= 2t-1, and, among shares obtained by dividing a plain text into s pieces, if arbitrary t shares are collected, the plain text can be obtained, while any information regarding the plain text cannot be obtained from less than t shares, and
n, and n2 are defined with the following formula: N1, N2 =[vn] “ as recited in claim 11 and 

“receiving, by an input circuitry, a secret text sequence, a secret text of a write address, and a secret text of a value to be written as input;
creating, by an address decomposing circuitry, a vector of an anonymous sentence expressing writing of a value indicated by secret text of the writing address to the writing address;
selecting, by a vector creating circuitry, an element from the secret text vector, and creating, by the vector creating circuitry, a vector expressing the writing address and a vector expressing the writing value; and

adding, by a writing circuitry, an inner product of a vector expressing the write address and a vector expressing the value to be written to an element at the write address of the secret text sequence“ as recited in claim 12.  


Therefore independent claims 1, 5, 6, 7, 11, 12 are allowable over the prior arts of record.  Consequently claims 2-4, 8-10, 13, are directly or indirectly dependent upon claims 1 and 7 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI  SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433